Appellant has filed a motion for a rehearing in which he points out what we consider immaterial inaccuracies in the statement of the testimony found in the original opinion, most of which might as well have been omitted in the discussion of the questions of law raised in the case. Consequently there is no proper point in discussing them. Involved as are the facts, with the complicated Mexican names and the still more complicated language used, it is not always easy to avoid these things. *Page 291 
This strange and sordid murder, wanton and fruitless robbery, involving the conduct of three young Mexicans towards a Mexican old man, who was apparently their friend, is without mitigating circumstances. After the evidence has been analyzed, a very clear case is presented in which the jury was thoroughly justified in assessing the extreme penalty.
The real questions for our consideration in the appeal are found in the bills of exception. They have been properly and ably discussed in the original opinion so that the motion for rehearing makes no complaint in regard to them and presents nothing on which we should write further.
The motion for rehearing is overruled.